Exhibit 10.8

EXCLUSIVE OPTION AGREEMENT

THIS AGREEMENT is made and entered into as of 27 day of March (the “Effective
Date”) by and between SANTEN PHARMACEUTICAL CO., LTD. (“SANTEN”), a Japanese
corporation having a place of business at 9-19, Shimoshinjo 3-chome,
Higashiyodogawa-ku, Osaka 533-8651, Japan, and VIA PHARMACEUTICALS, INC.
(“VIA”), a Delaware corporation having a place of business at 750 Battery
Street, Suite 330, San Francisco, CA 94111, USA.

WHEREAS, SANTEN has developed and owns certain compounds generally characterized
as leukotriene A4 hydrolase inhibitors and their related compounds (the
“Compounds”), and owns the patents and proprietary information relating thereto;

WHEREAS, SANTEN has provided certain confidential information relating to the
Compounds to VIA under the confidentiality agreement between the parties dated
February 20, 2006 (the “Confidentiality Agreement”);

WHEREAS, VIA desires to perform certain studies with some of the Compounds to
determine its interest in getting a license from SANTEN for the Compounds;

WHEREAS, SANTEN is willing to grant VIA an exclusive option for the license
under the terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

1. DEFINITIONS

 

1.1 “Know-How” shall mean (a) Confidential Information (as defined in the
Confidentiality Agreement) disclosed by SANTEN to VIA under the Confidentiality
Agreement and this Agreement and (b) any technical information, trade secret,
know-how or data developed or owned by SANTEN prior to the effective date of the
License Agreement (as hereinafter defined) relating to the Materials (as
hereinafter defined) which are not covered by the Patent Rights (as hereinafter
defined).

 

1.2 “License Agreement” shall mean the exclusive license agreement to be entered
into between SANTEN and VIA relating to the Product (as hereinafter defined) if
VIA exercises the option pursuant to Section 4.1.

 

1.3 “Materials” shall mean the Compounds specifically listed in Exhibit C
attached hereto.

 

1.4 “Option Period” shall mean the period commencing on the Effective Date and,
unless earlier terminated by VIA pursuant to Section 2.3, ending upon the
expiration of a period of twelve (12) months following the date of receipt by
VIA of the Materials provided by SANTEN pursuant to Section 5.2.

 

1.5 “Patent Rights” shall mean the issued patents listed in Exhibit A attached
hereto.



--------------------------------------------------------------------------------

1.6 “Product” shall mean any form or dosage of pharmaceutical preparations,
including combinations and conjugates, which contains as an active ingredient
any one of the Materials and other compounds, including, without limitation, any
salt, form and derivative thereof, that are claimed in the Patent Rights.

 

1.7 “Study” shall mean the experimental investigation conducted by VIA using the
Materials during the Option Period to determine whether to exercise the option
granted hereunder.

2. OPTION FOR EXCLUSIVE LICENSE

 

2.1 SANTEN hereby grants to VIA an exclusive option to acquire an exclusive
worldwide license (including the right to sublicense) under the Patent Rights
and the Know-How to make, have made, use, sell, have sold, offer to sell and
import the Product(s) for all indications excluding the ophthalmic diseases in
all territories of the world.

 

2.2 If VIA elects to exercise its exclusive option to acquire an exclusive
license under Section 2.1, VIA shall notify SANTEN in writing of its intent to
exercise its option prior to the expiration of the Option Period. Failure of VIA
to provide notice prior to the expiration of the Option Period shall be deemed a
waiver by VIA of its option.

 

2.3 VIA may notify SANTEN at any time during the Option Period if VIA has
determined not to exercise the option granted under Section 2.1. The option
granted hereunder shall terminate upon receipt by SANTEN of such notice.

 

2.4 During the Option Period, VIA shall have the right to conduct the Study with
the Materials in accordance with the provisions of Section 5.

 

2.5 During the term of this Agreement, SANTEN shall not grant, or offer to
grant, to any party any license under the Patent Rights and the Know-How to
make, use and sell the Products.

3. CONSIDERATION

 

3.1 In consideration of the exclusive option granted to VIA herein, VIA shall
pay to SANTEN a non-refundable, non-creditable option fee of twenty-five
thousand U.S. dollar (US$25,000) within thirty (30) days following the Effective
Date.

 

3.2 The option fee shall be paid by bank wire transfer in immediately available
funds in United States dollar to such bank account as is designated in writing
by SANTEN.

4. NEGOTIATION AND TERMS OF LICENSE AGREEMENT

 

4.1 Upon notice of the option exercise by VIA pursuant to Section 2.2, SANTEN
and VIA shall enter into good faith negotiations regarding the terms and
conditions of the License Agreement and shall agree to execute the License
Agreement within three (3) months from the date of receipt by SANTEN of such
notice.

 

2



--------------------------------------------------------------------------------

4.2 The terms and conditions of the License Agreement shall contain the terms
outlined in Exhibit B and other reasonable commercial terms customary for
agreements of this type.

5. SUPPLY AND EVALUATION OF MATERIALS

 

5.1 SANTEN shall supply VIA with the Materials listed in Section 1 of Exhibit C
in the respective amounts specified therein free of charge within one (1) month
following the Effective Date.

 

5.2 SANTEN shall commence synthesis of the Materials listed in Section 2 of
Exhibit C upon the Effective Date and shall supply such Materials to VIA upon
completion of the synthesis. All reasonable and verifiable out-of-pocket
expenses incurred by SANTEN for the synthesis of such Materials shall be borne
by VIA. The payment by VIA for such expenses shall be made within one (1) month
after receipt by VIA from SANTEN of an invoice specifying such expenses.

 

5.3 Any Materials exceeding the amounts specified in Exhibit C will be supplied
only if it is available from SANTEN during the Option Period. Any Materials that
are not available from SANTEN will be synthesized by SANTEN provided that all
reasonable and verifiable out-of-pocket expenses incurred by SANTEN and agreed
to by VIA for the synthesis of such Materials shall be paid by VIA.

 

5.4 VIA shall use commercially reasonable efforts to perform the Study during
the Option Period. VIA shall not make use of the Materials for any unlawful or
unauthorized purposes, including the use in human, other than permitted in this
Agreement. VIA further agrees not to synthesize or modify any Materials or its
peripheral compounds.

 

5.5 VIA may transfer or disclose the Materials to any contract research
organization (“CRO”) solely in order to conduct the Study by giving SANTEN a
written notice specifying such CRO. VIA may have all or part of the Study
performed by a third party, provided that any such CRO agrees in writing to be
bound by the confidentiality and non-use obligations consistent with those
contained in this Agreement and provided further that VIA shall be jointly and
severally liable for any unauthorized disclosure or use of the Materials by such
third party.

 

5.6 If reasonably requested by SANTEN during the Option Period, VIA shall
provide SANTEN with an update on the progress of the Study including, but not
limited to, the experimental protocols, schedule, evaluation status and interim
results of the Study. At the completion of the Study but no later than the
expiration of the Option Period, VIA shall furnish SANTEN with all data and
information generated in connection with the Study. VIA agrees not to use for
any purpose, disclose to any third party, or publish such data and information
without prior written consent of SANTEN.

 

5.7

THE MATERIALS ARE FOR NON-CLINICAL RESEARCH PURPOSES ONLY AND ARE PROVIDED
WITHOUT WARRANTY AS TO ITS PROPERTIES, MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE AND WITHOUT ANY OTHER WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED. VIA AGREES THAT IN NO EVENT SHALL SANTEN BE LIABLE FOR ANY USE

 

3



--------------------------------------------------------------------------------

 

OF THE MATERIALS BY VIA AND IT SHALL INDEMNIFY AND HOLD SANTEN HARMLESS FROM ANY
AND ALL CLAIMS, SUITS AND LIABILITIES ARISING FROM ITS USE OF THE MATERIALS.

 

5.8 VIA acknowledges that the Materials are the sole property of SANTEN and
that, upon expiration of the Option Period, it will return all unused Materials.
Nothing in this Agreement shall be construed as granting VIA any license or
right to the Materials unless VIA and SANTEN have entered into the License
Agreement pursuant to Section 4.

 

5.9 VIA shall promptly disclose to SANTEN any and all discoveries or inventions
made by or for VIA in connection to the Materials or Study. VIA shall assign all
intellectual property rights in such discoveries or inventions to SANTEN and
shall procure such an assignment from the inventor(s) where applicable. VIA
further agrees to execute all relevant documents and assignments and do all such
further things as may be necessary to perfect SANTEN’s title to such discoveries
or inventions. The intellectual property rights covering such discoveries or
inventions shall be added to the Patent Rights or the Know-How under which the
exclusive license will be granted to VIA.

 

5.10 SANTEN agrees to prosecute and maintain all of the patents and applications
included within the Patent Rights in all countries where such Patent Rights are
now issued or pending, at its sole cost and expense.

6. CONFIDENTIALITY

 

6.1 The provisions of the Confidentiality Agreement shall be applied to any
Confidential Information disclosed by either party to the other in connection
with this Agreement.

 

6.2 Notwithstanding the provision of Section 6.1, the data and information
furnished by VIA to SANTEN under Section 5.6 shall be regarded as Confidential
Information owned and disclosed by SANTEN and shall be subject to the
confidentiality and non-use obligations applicable to VIA under the
Confidentiality Agreement.

7. TERM AND TERMINATION

 

7.1 This Agreement shall become effective upon the Effective Date and, unless
earlier terminated pursuant to Section 7.2, 7.3 or 7.4, shall remain in effect
until the expiration of the Option Period.

 

7.2 VIA may terminate this Agreement at any time by providing written notice to
SANTEN.

 

7.3 If either party fails to perform or violates any material obligation of this
Agreement, and the default or breach is not cured within thirty (30) days of
receiving of notice specifying the default or breach, then non-delinquent party
may terminate this Agreement forthwith.

 

7.4 If one of the parties shall go into liquidation, or a receiver or trustee be
appointed for its property or estate, or if such party shall make an assignment
for the benefit of its creditors, and whether or not any of the aforesaid acts
be the outcome of a voluntary act of that party, the other party shall be
entitled to terminate this Agreement forthwith by written notice to the first
party.

 

4



--------------------------------------------------------------------------------

7.5 Expiration or termination of this Agreement shall not relieve the parties of
any obligation accruing prior to such expiration or termination, and the
provisions of Sections 5.7, 5.9, 6, 8.3 and 8.4 shall survive the expiration or
termination of this Agreement.

8. MISCELLANEOUS

 

8.1 Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given at the time when
actually received as a consequence of any effective method of delivery,
including but not limited to hand delivery, transmission by telecopier, delivery
by a professional courier service or certified or registered mail addressed to
the party at the address below or at such changed address as the party shall
have specified by written notice:

 

To Santen:   

Santen Pharmaceutical Co., Ltd.

9-19, Shimoshinjo 3-chome, Higashiyodogawa-ku,

Osaka 533-8651, Japan

Facsimile: +81-6-6321-3723

Attn: Mitsushi Hikida, Ph.D.

To VIA:   

VIA Pharmaceuticals, Inc.

750 Battery Street, Suite 330

San Francisco, CA 94111, USA

Facsimile: +1-415-283-2201

Attn: Lawrence Cohen, Ph.D.

 

8.2 Neither this Agreement nor any rights or obligations hereunder shall be
assignable by either party hereto without prior written consent of the other
party, and any attempted without the express prior written consent shall be null
and void. However, either party shall have the right to assign this Agreement
without obtaining the consent of the other party but with written notification
to such other party in connection with a transfer of substantially all of its
business or assets to which this Agreement relates.

 

8.3 This Agreement shall be construed and interpreted in accordance with the
Japanese law without giving effect to its principles of conflict of laws.

 

8.4 All disputes, controversies or differences which may arise between the
parties hereto, out of or in relation to or in connection with this Agreement
shall be finally settled by arbitration to be held in Osaka, Japan in accordance
with the Commercial Arbitration Rules of The Japan Commercial Arbitration
Association. The award rendered by the arbitrator(s) shall be final and binding
upon the parties hereto.

 

8.5 The provisions of this Agreement shall be deemed to be severable, and any
invalidity of any provision of this Agreement shall not affect the validity of
the remaining provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

8.6 This Agreement and the Confidentiality Agreement constitute the entire
agreement and understanding between the parties with respect to the subject
matter and supersedes any prior agreement or understandings relating to the
subject matter of this Agreement. This Agreement can be modified or amended only
by a written instrument signed by duly authorized representatives of the
parties.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate on the date first above written.

 

VIA PHARMACEUTICALS, INC.     SANTEN PHARMACEUTICAL CO., LTD. /s/ Lawrence Cohen
    /s/ Toshiaki Nishihata

Lawrence Cohen, Ph.D.

Chief Executive Officer

   

Toshiaki Nishihata, Ph.D.

Head of R& D Division

Date: 2/21/07     Date: 3/27/07

 

6



--------------------------------------------------------------------------------

Exhibit A

Patent Rights

 

Country

   Appln. No.    Appln. Date    Patent No.    Regist. Date    Expir. Date

Novel amino acid derivative(s) having N,N-dialkylaminophenyl group

USA

   08/913,093    09/05/1997    5,872,281    02/16/1999    03/05/2016

Europea)

   96904324.9    03/05/1996    0870762    04/28/2004    03/05/2016

a):    UK, Germany, France, Italy, Switzerland/Liechtenstein

Novel sulfur-containing amino-acid derivatives

USA

   09/254,160    03/01/1999    6,046,235    04/04/2000    09/05/2017

Europeb)

   97939187.7    09/05/1997    0947502    06/21/2006    09/05/2017

Japan

   H09-240109    09/05/1997    3608021    10/22/2004    09/05/2017

b):    UK, Germany, France, Italy, Spain

Leukotriene A4 hydrolase inhibitors

USA

   09/381,256    09/17/1999    6,242,476    06/05/2001    03/25/2018

Europec)

   98910975.6    03/25/1998    0979817    07/27/2006    03/25/2018

Japan

   H09-74780    03/27/1997    3196106    06/08/2001    03/27/2017

c):    UK, Germany, France, Italy, Spain

 

7



--------------------------------------------------------------------------------

Exhibit B

Terms for License Agreement

 

License Grant:   

VIA shall have an exclusive license under the Patent Rights and the Know-How,
including the unrestricted right to sublicense, to make, have made, use and
sell, have sold, offer to sell and import the Product for all indications
excluding the ophthalmic diseases* in all territories of the world.
Notwithstanding the foregoing, SANTEN shall reserve the right to co-distribute
the Product for treatment of rheumatoid arthritis in Japan.

 

*Note: The right for the ophthalmic disease shall be discussed and determined at
the time of concluding the License Agreement.

Milestone Payments:    In consideration of the license granted to VIA, VIA shall
pay SANTEN the following milestones during the Term (as hereinafter defined) on
the first Product developed by VIA or its sublicensees (for clarification, each
milestone is to be paid a maximum of one time):

 

Milestone

   Payment

Execution of the License Agreement

   $ 350,000

Enrollment of the first subject to the first Phase I clinical trial

   $ 750,000

Enrollment of the first subject to the first Phase II clinical trial

   $ 1,000,000

Enrollment of the first subject to the first Phase III clinical trial

   $ 2,000,000

First NDA approval in the U.S.

   $ 4,000,000

First MA in one of the following countries: U.K., France, Italy, Germany, Spain

   $ 2,000,000

 

Royalties:    VIA shall pay to SANTEN the following royalties on annual
worldwide net sales of Product during the Term.

 

On the first $250 million

   3.5 %

On the next $250 million

   4.0 %

Thereafter

   4.5 %

 

Term:    “Term” means the period commencing on the effective date of the License
Agreement and ending upon the later of (a) the expiration of the last to expire
of the Patent Rights or (b) ten (10) years from the date of the first commercial
sale of Product on a country-by-country basis.

 

8



--------------------------------------------------------------------------------

   Upon the expiration of the Term in each country, the license granted shall be
deemed to be perpetual, irrevocable and fully-paid up with respect to Product in
such country. Termination:    VIA may terminate the License Agreement by sixty
(60) days written notice to SANTEN. Upon termination, VIA shall transfer NDA or
MA to SANTEN free of charge. Manufacturing:    If requested by VIA, SANTEN will
transfer to VIA or the party designated by VIA the Know-How reasonably required
for manufacture of the Materials developed by VIA. The terms and conditions for
the transfer shall be separately discussed and agreed. Miscellaneous:    The
License Agreement will contain other terms and conditions customary for
agreements of this type.

 

9



--------------------------------------------------------------------------------

Exhibit C

 

  1. Materials to be provided by SANTEN within thirty (30) days following the
Effective Date:

 

1.    SA 6541    100 mg 2.    SA 8395    20 mg 3.    SA 8621    20 mg 4.    SA
9499    100 mg

 

  2. Materials to be synthesized and provided by SANTEN:

 

1.    SA 9226    100 mg 2.    SA 9524    100 mg 3.    SA 8862    100 mg

 

10